—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered June 17,1996, adjudicating him a youthful offender, upon a jury verdict finding him guilty of robbery in the second degree (three counts), and imposing sentence. The appeal brings up for review the denial, after a hearing (Mogil, J.), of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to law enforcement authorities.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The hearing court properly determined that the defendant’s statement was spontaneously made and was not the product of police conduct which the police should have known was reasonably likely to elicit an incriminating response (see, Rhode Is. v Innis, 446 US 291, 301; People v Gonzales, 75 NY2d 938, cert denied 498 US 833).
Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish *439his guilt of robbery in the second degree beyond a reasonable doubt (see, Penal Law §§ 20.00, 160.10 [1]; People v Dennis, 146 AD2d 708, affd 75 NY2d 821, 822; People v Mills, 198 AD2d 236; People v Robinson, 127 AD2d 860).
The defendant’s claim with respect to the trial court’s charge is unpreserved for appellate review (see, People v Gray, 86 NY2d 10, 19; People v Buckley, 75 NY2d 843; People v Nuccie, 57 NY2d 818).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Pizzuto, Florio and Mc-Ginity, JJ., concur.